Robinson, J.
(concurring). The plaintiff sues to recover $800 and interest for an undivided half interest in certain crops sold and delivered to the defendant in the year 1912. The answer is that defendant purchased the crop at the agreed price of $600, and that in August,. 1912, the plaintiff agreed to pay defendant $800 for procuring the sale to him of certain lands, and he has not paid it. The jury found a verdict of $1,000 for defendant, and the plaintiff appeals from the judgment and from an order denying a new trial. The plaintiff moved for a directed verdict, claiming that there was no proof to sustain the counterclaim, or a payment of $600, which defendant admitted that *365he agreed to pay for the crop. As an agreement to pay $600 was conceded, and the excess of $200 disputed, the motion for a directed verdict must have been for $600 and interest.
It fairly appears from convincing evidence that, in bargaining for the sale of land, the defendant acted for both the seller and the buyer ■so as to obtain a commission from both of them, and that neither one knew that he was taking a commission from the other. For that reason there is no proof to sustain the counterclaim, while defendant contends that plaintiff knew that he was a mere go-between and that each party knew he was to receive a commission from the other. It is certain defendant was first retained by B. S. Davis, the owner of the land, and from Davis he received a commission of $475, as appears from the receipt of defendant, and, of course, that was ample pay for his services. After accepting the offer of Davis to aid him in selling the land, the defendant went to the plaintiff and bargained with him for a commission of $1 an acre in case of sale to him. His claim is that Davis knew he was acting for the owner of the land, hurt, if the plaintiff knew that and then offered a commission, it was a bribe unless it was known and assented to by the owner of the land, and the proof is that Davis did not know it. The defendant was sworn as a witness, and in answer to the question that he never told Davis, the answer was, “No, sir;” and Davis himself testified that at the time of the sale he had no knowledge that Jensen had employed Bowen to buy the land.
Bowen wrote Davis and offered to ■ purchase the land, not naming the purchaser, and the offer was accepted. The deal went through exactly as Bowen wrote it, and Bowen did not name the purchaser to Davis. As Davis testifies, the first he knew of the purchaser was by a telegram to make a warranty deed to TI. C. Jensen. It is an old trick of real estate men to act for both the seller and buyer, and to keep the one in ignorance of the other; and it is a fraud on both parties. It is not credible that either party would have consented to pay such a commission if he had known that the other party was paying a commission. Jensen testified he did not employ Bowen to buy the land, and did not agree to pay him a commission; that he never hired Bowen to bring him in contact with Davis, and also that Bowen represented himself to be the agent of Davis; but all that is contra-*366dieted and it is needless to consider it. The uncontradicted testimony of Bowen himself and of Davis shows that both parties did not know of the double dealing. And, hence, the defendant had no right to contract for a commission from the plaintiff, as the defendant himself testifies that he agreed to pay for a crop of $600, and has not paid it except by the alleged commission service. The judgment should be reversed and judgment entered in favor of the plaintiff and against She defendant for the sum of $600, with interest from December 1, 1912, and the costs.